      Case 2:20-cv-00300-RMP      ECF No. 25   filed 02/02/21   PageID.420 Page 1 of 3




1
                                                                           FILED IN THE

2
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON




3                                                                 Feb 02, 2021
                                                                      SEAN F. MCAVOY, CLERK


4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     ALAN RAY MCDOWELL, a.k.a.
      ALAN RAY JOHNSON,                           NO: 2:20-CV-300-RMP
8
                               Plaintiff,         ORDER DENYING PENDING
9                                                 MOTIONS
             v.
10
      LARRY HASKELL, ROBERT
11    FERGUSON and
      JUSTIN BINGHAM,
12
                               Defendants.
13

14           BEFORE THE COURT are Plaintiff Alan Ray McDowell’s second

15   construed Motion to Reopen Case, ECF No. 23, and his Motion for Temporary

16   Restraining Order for Prohibitory Injunction, ECF No. 24. Plaintiff, a prisoner at

17   Spokane County Detention Services, is proceeding pro se and in forma pauperis.

18   Defendants have not been served. The Motions were considered without oral

19   argument on the date signed below.

20   / / /

21

     ORDER DENYING PENDING MOTIONS -- 1
       Case 2:20-cv-00300-RMP      ECF No. 25    filed 02/02/21   PageID.421 Page 2 of 3




1                              REQUEST TO REOPEN CASE

2            On December 16, 2020, the Court reopened this case and granted Plaintiff

3    until February 16, 2021, to comply with the September 16, 2020 Order directing

4    him to amend or voluntarily dismiss. See ECF No. 22. Because the relief Plaintiff

5    seeks in this second construed Motion to Reopen Case has been granted to him, IT

6    IS ORDERED that this Motion, ECF No. 23, is DENIED as moot.

7                          MOTION FOR INJUNCTIVE RELIEF

8            By Order filed September 21, 2020, the Court directed Plaintiff to file an

9    amended complaint or motion to voluntarily dismiss and denied the “Motion &

10   Order to Stay Order Superior Court Case No. 18-1-1013432, 18-1-04344-2 for

11   Decision by Federal Judge,” ECF No. 1, by which Plaintiff had sought to

12   commence this action. ECF No. 14. In the present Motion, Plaintiff seeks a

13   “Temporary Restraining Order for Prohibitory Injunction,” asking this Court to

14   “keep the status quo in Superior Court cause 18-1-10134-32.” ECF No. 24 at 1.

15   Further, Plaintiff asks this Court to restrain the “Spokane Superior Court from

16   moving forward or enforcing [RCW 9AH6.100, RCW 26.50.110, RCW

17   9.94A.535(3)(h), RCW 9.94A.835, 9.94A.535(3)(P), 9.94A.535(3)(f)

18   9.94A.535(3)(h)] all under violations of the stalking and harassment protection

19   order against plaintiff until final decision is made in the Federal District Court.” Id.

20   at 2.

21

     ORDER DENYING PENDING MOTIONS -- 2
      Case 2:20-cv-00300-RMP       ECF No. 25    filed 02/02/21   PageID.422 Page 3 of 3




1          Again, Plaintiff’s request for a temporary restraining order is premature as

2    he has not yet filed a legally sufficient complaint. For the reasons set forth in the

3    previous Order denying Plaintiff’s request for injunctive relief, ECF No. 14 at 13-

4    15, IT IS ORDERED that the Motion for Temporary Restraining Order for

5    Prohibitory Injunction, ECF No. 24, is DENIED.

6          IT IS SO ORDERED. The District Court Clerk is directed to enter this

7    Order and provide a copy to Plaintiff at his last known address.

8          DATED February 2, 2021.

9

10                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
11                                               United States District Judge

12

13

14

15

16

17

18

19

20

21

     ORDER DENYING PENDING MOTIONS -- 3
